UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                )
GRAPHIC COMMUNICATIONS                          )
CONFERENCE / INTERNATIONAL                      )
BROTHERHOOD OF TEAMSTERS,                       )
LOCAL 285M,                                     )
                                                )
                Plaintiff,                      )
                                                )
                v.                              )       No. 1:18-cv-727 (KBJ)
                                                )
MCDONALD & EUDY PRINTERS,                       )
INC.,                                           )
                                                )
                Defendant.                      )
                                                )


                         MEMORANDUM OPINION AND ORDER

        Plaintiff Graphic Communications Conference/International Brotherhood of

Teamsters, Local Union No. 285M (“Local 285M” or “the Union”) seeks to enforce a

collective bargaining agreement and to compel arbitration concerning Defendant

McDonald & Eudy Printers, Inc.’s (“M&E”) alleged wrongful termination of the

employment of one of the Union’s members. (See Compl., ECF No. 1, at 1; id. ¶¶ 5, 8,

9.) 1 The Union alleges that although it initiated the grievance process, as set forth in

the parties’ collective bargaining agreement, M&E has refused to participate in the

selection of an arbitrator, which is required for the grievance process to proceed. (See

id. ¶¶ 11, 16, 18.) For its part, M&E has moved to dismiss the Union’s complaint, on

the grounds that the pleading fails to state a claim upon which relief can be granted;



1
 Page-number citations to the documents that the parties have filed refer to the page numbers that the
Court’s electronic filing system automatically assigns.
that res judicata bars the Union’s claims; and that venue is improper. (See Def.’s Mot.

to Dismiss (“Def.’s Mot.”), ECF No. 6, at 1.) For the reasons explained below, this

Court concludes that venue is improper in this district. Therefore, in the interest of

justice, this case will be TRANSFERRED to the District of Maryland, where M&E

resides and where the events giving rise to the Union’s claims occurred.

                                               I.

       Federal Rule of Civil Procedure 12(b)(3) authorizes a party to move to dismiss a

complaint on the grounds that venue is “improper[.]” Fed. R. Civ. P. 12(b)(3). Section

1406(a) of Title 28 of the United States Code similarly instructs that when a complaint

establishes venue in the “wrong” district, the district court “shall dismiss, or if it be in

the interest of justice, transfer such case to any district or division in which it could

have been brought.” 28 U.S.C. § 1406(a). “Whether venue is ‘wrong’ or ‘improper’

depends exclusively on whether the court in which the case was brought satisfies the

requirements of federal venue laws[.]” Atl. Marine Const. Co., Inc. v. U.S. Dist. Ct. for

the W. Dist. of Texas, 571 U.S. 49, 55 (2013).

       Unless “a more specific venue provision” applies, section 1391(b) of Title 28 of

the United States Code governs whether venue is proper in a United States district

court. See id. at 55 & n.2; see also 28 U.S.C. § 1391(a). Specifically, a plaintiff may

file a complaint in

           (1) a judicial district in which any defendant resides, if all
           defendants are residents of the State in which the district is located;
           (2) a judicial district in which a substantial part of the events or
           omissions giving rise to the claim occurred, or a substantial part of
           property that is the subject of the action is situated; or (3) if there is
           no district in which an action may otherwise be brought as provided
           in this section, any judicial district in which any defendant is subject
           to the court's personal jurisdiction with respect to such action.

                                               2
28 U.S.C. § 1391(b)(1)–(3). Section 1391(c) elaborates on the “residency” of a

defendant by clarifying that, for purposes of venue, a defendant “shall be deemed to

reside . . . in any judicial district in which such defendant is subject to the court’s

personal jurisdiction with respect to the civil action in question[.]” 28 U.S.C.

§ 1391(c)(2). And with respect to complaints filed in the United States District Court

for the District of Columbia, whether the federal court has personal jurisdiction over a

defendant turns on the personal jurisdiction requirements of the D.C. Code. See Johns

v. Newsmax Media, Inc., 887 F. Supp. 2d 90, 97–99 (D.D.C. 2012) (using District of

Columbia statutory provisions to determine whether federal court could exercise

personal jurisdiction over defendant). Thus, venue is proper under the residency

requirement of section 1391(b)(1) of Title 28 of the United States Code “if courts in the

District of Columbia [would] have personal jurisdiction over [the defendant].” King v.

Caliber Home Loans, Inc., 210 F. Supp. 3d 130, 135–36 (D.D.C. 2016).

       There are three District of Columbia statutory provisions that establish personal

jurisdiction over a defendant. See id. at 136. First, section 13-422 of the D.C. Code

authorizes District of Columbia courts to “exercise personal jurisdiction over a person

domiciled in, organized under the laws of, or maintaining his or its principal place of

business in, the District of Columbia as to any claim for relief.” D.C. Code § 13-422.

Second, pursuant to section 13-334(a), “a foreign corporation which carries on a

consistent pattern of regular business activity within the jurisdiction is subject to the

general jurisdiction of our courts, upon proper service, and not merely for suits arising

out of its activity in the District of Columbia.” AMAF Int’l Corp. v. Ralston Purina

Co., 428 A.2d 849, 850 (D.C. 1981) (per curiam). Third, and finally, the District’s

                                              3
long-arm statute, D.C. Code § 13-423, provides that “[a] District of Columbia court

may exercise personal jurisdiction over a person, who acts directly or by an agent, as to

a claim for relief arising from the person’s . . . transacting any business in the District

of Columbia[.]” D.C. Code § 13-423(a)(1). 2 However, “[w]hen jurisdiction over a

person is based solely upon [the long-arm] section, only a claim for relief arising from

acts enumerated in th[at] section may be asserted against him.” D.C. Code § 13-423(b)

(emphasis added).

        “The District of Columbia courts have interpreted section 13-423(b) as a bar to

claims unrelated to the acts forming the basis for personal jurisdiction.” Willis v.

Willis, 655 F.2d 1333, 1336 (D.C. Cir. 1981); see also Berwyn Fuel, Inc. v. Hogan, 399
A.2d 79, 80 (D.C. 1979) (per curiam). Thus, to establish personal jurisdiction under the

long-arm statute, as one potential basis for supporting venue under 28 U.S.C.

§ 1391(b)(1), a plaintiff must show that the defendant “transact[s] any business in the

District of Columbia” and that the asserted legal claims arise from such business

transactions. D.C. Code § 13-423(a)(1), (b).

                                                   II.

        To resolve whether the Union has adequately established that venue is proper in

this Court, “the [C]ourt must determine whether the case falls within one of the three

categories set out in [28 U.S.C.] § 1391(b).” King, 210 F. Supp. 3d at 135 (internal

quotation marks, citation, and alteration omitted); see also id. at 134 (“[T]he burden



2
  D.C. Code § 13-423(a) lists numerous forms of connection with the District of Columbia that may
grant D.C. courts personal jurisdiction over a person, but only “transacting any business in the District
of Columbia” is relevant here. D.C. Code § 13-423(a)(1)–(7); (see also Pl.’s Opp’n to Def.’s Mot.
(“Pl.’s Opp’n”), ECF No. 7, at 5 (“Defendant easily meets the test for personal jurisdiction for purposes
of venue under the D.C. Long Arm Statute, D.C. Code § 13-423, as Defendant conducts business with
customers in the District of Columbia[.]”)).

                                                   4
remains on the plaintiff to prove that venue is proper when an objection is raised[.]”

(internal quotation marks, citation, and alteration omitted)). The parties do not dispute

that the events giving rise to Local 285M’s claims—i.e., the formation of the collective

bargaining agreement; the work that the terminated employee performed; and the

termination itself—took place exclusively in Maryland. (See Compl. ¶¶ 3, 5, 8; Def.’s

Mot. at 7; Pl.’s Opp’n at 5.) Therefore, venue lies in the District of Maryland under

section 1391(b)(2). See 28 U.S.C. § 1391(b)(2) (permitting action to be brought in

judicial district where “a substantial part of the events or omissions giving rise to the

claim occurred”). For the same reason, venue would not be proper in the U.S. District

Court for the District of Columbia under section 1391(b)(3). See 28 U.S.C.

§ 1391(b)(3) (requiring “no district in which an action may otherwise be brought”).

This means that, in order for venue to be proper in this district, the Union must

establish that M&E “resides” in the District of Columbia, which would make venue

proper in this district under section 1391(b)(1). See 28 U.S.C. § 1391(b)(1) (permitting

action to be brought where “any defendant resides”).

       As explained above, to answer this question, this Court must determine whether

it has personal jurisdiction over M&E. See 28 U.S.C. § 1391(c)(2) (stating that

defendant “shall be deemed to reside . . . in any judicial district in which such

defendant is subject to the court’s personal jurisdiction with respect to the civil action

in question”). For the reasons explained below, the Union has failed to establish that

any of the three local statutory provisions governing personal jurisdiction in the District

of Columbia applies here; thus, this Court cannot conclude that it can exercise personal

jurisdiction over M&E.



                                             5
       First of all, the parties agree that M&E “is organized in the state of Maryland

and operates in Temple Hills, Maryland,” (Def.’s Mot. at 7; see also Compl. ¶¶ 3, 5, 8;

Pl.’s Opp’n at 5), so it is beyond question that the first of the District of Columbia

jurisdictional provisions discussed above does not apply, see D.C. Code § 13-422

(granting personal jurisdiction over entities organized under the laws of, or maintaining

their principal place of business in, the District of Columbia). Second, to the extent

that the Union might seek to rely on section 13-334’s “consistent pattern of regular

business activity” prescription, AMAF Int’l Corp., 428 A.2d at 850 (citing D.C. Code

§ 13-334(a))—which neither party mentions in its briefing—the Union fails to support

the application of that provision here. Local 285M maintains only that M&E “conducts

business with customers in the District of Columbia”; that M&E “regularly conducts

business with Plaintiff Local 285M, . . . which is based in the District”; and that M&E

“has retained an attorney whose office also is in the District.” (Pl.’s Opp’n at 5.)

Without more, such allegations are plainly insufficient to establish that M&E’s

“contacts with the District of Columbia are so continuous and systematic as to render it

essentially at home” here. Canuto v. Mattis, No. 16-2282, 2018 WL 3213318, at *5

(D.D.C. June 30, 2018) (internal quotation marks, citation, and alteration omitted); see

also AMAF Int’l Corp., 428 A.2d at 851 (“While there are no hard and fast rules as to

what constitutes ‘doing business,’ courts here have defined it as any continuing

corporate presence in the forum state directed at advancing the corporation’s

objectives.”).

       Finally, Local 285M’s specific invocation of section 13-423 as the basis for its

contention that this Court has personal jurisdiction over M&E (and thus that M&E



                                             6
“resides” in the District of Columbia) is unavailing, because it is clear beyond cavil that

section 13-423 does not authorize the Court to exercise personal jurisdiction over M&E

with respect to the claims at issue here. Section 13-423(b) plainly states that “[w]hen

jurisdiction over a person is based solely upon this section, only a claim for relief

arising from acts enumerated in this section may be asserted against him.” D.C. Code

§ 13-423(b) (emphasis added). And even assuming that M&E “transact[s] . . . business

in the District of Columbia” for the purpose of section 13-423(a)(1), D.C. Code § 13-

423(a)(1), as Local 285M alleges, the parties do not dispute that the Union’s claims

against M&E arise exclusively from acts that occurred outside of Washington, D.C.

       “The limitation in § 13-423(b) that the claim for relief [itself] must arise from

the transaction of business in the District of Columbia is meant to prevent the assertion

of claims in the forum state that do not bear some relationship to the acts in the forum

state relied upon to confer jurisdiction.” Cohane v. Arpeja-California, Inc., 385 A.2d
153, 158 (D.C. 1978) (internal quotation marks and citation omitted). Yet, litigating

such unrelated claims in the District of Columbia is precisely what Local 285M seeks to

do here. Accordingly, this Court concludes that there is no basis for its exercise of

personal jurisdiction over M&E as to the claims the Union brings in its complaint, and

the Union has therefore failed to establish that M&E “resides” in the District of

Columbia for the purposes of the Court’s venue analysis. 28 U.S.C. § 1391(b)(1); see

also id. § 1391(c)(2).

                                            III.

       Venue is improper in this judicial district because none of the provisions of

section 1391 of Title 28 of the United States Code applies, as explained above. As a



                                             7
result, the Court must decide whether to dismiss Local 285M’s case or transfer the

matter to a district in which venue is proper. See 28 U.S.C. § 1406(a) (instructing

courts to “dismiss, or if it be in the interest of justice, transfer” cases when venue is

improper). The decision of whether or not to dismiss a case, on the one hand, or

transfer it, on the other, “rests within the sound discretion of the district court.”

Naartex Consulting Corp. v. Watt, 722 F.2d 779, 789 (D.C. Cir. 1983). “[T]he standard

remedy for improper venue is to transfer the case to the proper court rather than

dismissing it”; however, “dismissal is appropriate when the outcome is foreordained[.]”

McCain v. Bank of America, 13 F. Supp. 3d 45, 55 (D.D.C. 2014) (internal quotation

marks and citations omitted). Here, it is not clear from the Union’s complaint and

M&E’s motion to dismiss that the outcome of this case is “foreordained,” id.; therefore,

the Court will exercise its discretion to transfer Local 285M’s case to a court in which

venue would be proper, rather than dismiss it.

                                             IV.

       For all of the foregoing reasons, it is hereby

       ORDERED that this action is TRANSFERRED to the District of Maryland

pursuant to 28 U.S.C. § 1406(a).



DATE: November 28, 2018                    Ketanji Brown Jackson
                                           KETANJI BROWN JACKSON
                                           United States District Judge




                                              8